DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 allowed as a result of Terminal Disclaimer filed on August 24, 2021.
The closest relevant arts are Verdegan et al (2011/0252974 A1) and Schepis (2003/0116496 A1).
Verdergan et al disclose a filtration system (see Abstract, Fig. 22) comprising a housing (406 in Fig. 22) having an inlet (412 in Fig. 22) and an outlet (414, 418 in Fig. 22, paragraph 0087), a drive mechanism including a drive shaft (424 in Fig. 22, paragraph 0087), a rotating filter element (422 in Fig. 22, paragraph 0087) positioned within the housing and in fluid communication with the inlet and the outlet, the rotating filter element configured to separate a suspended liquid (420 in Fig. 22) from a fluid (416 in Fig. 22) received through the inlet (Fig. 22, paragraph 0087), the rotating element including a fist end plate (432 in Fig. 22, paragraph 0087), a second end plate (440 in Fig. 22, paragraph 0088), filter media (422 in Fig. 22, paragraph 0087) positioned between the first end plate and the second end plate and a filter element sleeve or bushing (428 in Fig. 22, paragraph 0087) configured to receive the drive shaft, the filter element sleeve or bushing having a projection (inner portions of 428 in Fig. 22 that mate with: 452, 454, 456, 458 & 460, paragraph 0088, Figs. 22, 23 and 25-29) that projects radially inward, the projection interacting with the end plate so as to transfer 
Schepis discloses a filtration system (Abstract, Fig. 2) comprising a drive shaft (50 in Figs. 2 & 5) with a flat section (56 in Fig. 5, paragraph 0032), a filter element (40 in Fig. 5, paragraph 0032) sleeve or bushing (70 in Fig. 5, paragraph 0032) having a projection (78 in Fig. 5, paragraph 0032) that projects radially inward, the projection interacting with the flat section of the rotating shaft so as to transfer rotation from the rotating shaft to a rotating filter element (40 in Figs. 2 & 5, paragraph 0032).  
Claims 21-40 of this instant patent application differ from the disclosure of either Verdegan et al or Schepis in that the rotating filter element is positioned within the housing, a filter media, and a filter element sleeve or bushing positioned within an interior space defined by the filter media and configured to receive the drive shaft, the filter element sleeve or bushing having a projection that projects radially inward, the projection interacting with the flat section of the rotating shaft so as to transfer rotation from the rotating shaft to the rotating filter element.
Claims 21-40 of this instant patent application further teach the filtration system comprising the filter element sleeve or bushing including a relief section that provides a radius on an inside corner of the projection, the drive shaft including a chamfer adjacent 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        January 04, 2022